STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  FOR PUBLICATION
                                                                  October 10, 2017
              Plaintiff-Appellee,                                 9:15 a.m.

v                                                                 No. 333234
                                                                  St Clair Circuit Court
EDWARD DUANE POINTER-BEY,                                         LC No. 15-000533-FC

              Defendant-Appellant.


Before: SHAPIRO, P.J., and HOEKSTRA and M. J. KELLY, JJ.

PER CURIAM.

        Defendant pleaded guilty to armed robbery, MCL 750.529, conspiracy to commit armed
robbery, MCL 750.529; MCL 750.157a, bank robbery, MCL 750.531, conspiracy to commit
bank robbery, MCL 750.531; MCL 750.157a, two counts of assault with a dangerous weapon
(felonious assault), MCL 750.82, possession of a firearm in the commission of a felony (felony-
firearm), second offense, MCL 750.227b, and felon in possession of a firearm (felon-in-
possession), MCL 750.224f. Defendant now appeals by delayed leave granted.1 Because there
were errors in the plea proceedings that would entitle defendant to have his plea set aside, we
vacate the trial court’s orders denying defendant’s motions to withdraw his plea and remand for
proceedings consistent with this opinion under MCR 6.310(C).

        Defendant’s convictions arise from his actions on February 20, 2015, when he and two
co-conspirators robbed a bank in Marysville, Michigan. The prosecutor charged defendant with
8 counts: (1) armed robbery, (2) conspiracy to commit armed robbery, (3) bank robbery, (4)
conspiracy to commit bank robbery, (5) felonious assault, (6) felony-firearm, (7) a second count
of felonious assault, and (8) felon in possession. The prosecutor and defendant entered into a
plea agreement, pursuant to which defendant pleaded guilty as charged on September 21, 2015.

       At the plea hearing, the prosecutor placed the terms of the agreement on the record,
explaining that, in exchange for defendant’s plea, the prosecutor agreed not to charge defendant
with another bank robbery committed on January 20, 2015. Additionally, in terms of sentencing,


1
 People v Pointerbey, unpublished order of the Court of Appeals, entered July 11, 2016 (Docket
No. 333234).


                                              -1-
the prosecutor agreed to reduce defendant’s habitual offender status from fourth-offense—with a
25-year mandatory minimum under MCL 769.12(1)(a)—to third-offense. Following the
prosecutor’s recitation of the agreement, the trial court stated on the record that “a 20 year
minimum sentence would be appropriate.” Defendant provided a factual basis for his plea on the
record and then pleaded guilty.

         After defendant pleaded guilty, he filed a motion to withdraw his plea, which the trial
court denied. The trial court then sentenced defendant as a third-offense habitual offender, MCL
769.11, to 15 to 40 years’ imprisonment for the armed robbery, conspiracy to commit armed
robbery, bank robbery, and conspiracy to commit bank robbery convictions, four to eight years’
imprisonment for each felonious assault conviction, 5 to 10 years’ imprisonment for the felon-in-
possession conviction, and a consecutive five years’ imprisonment for the felony-firearm, second
offense. Following his sentencing, defendant filed another motion to withdraw his plea, which
the trial court again denied. Defendant now appeals by leave granted.

                             I. MOTIONS TO WITHDRAW PLEA

        On appeal, defendant first submits that the trial court abused its discretion by denying his
motions to withdraw his plea. Specifically, defendant contends that the plea proceedings were
defective because (1) defendant was not informed of the sentencing consequences related to his
convictions for felonious assault and felon-in-possession, (2) there was no factual basis for his
felony-firearm conviction because defendant had not previously been convicted under MCL
750.227b, (3) his plea was illusory because he was not subject to a 25-year mandatory minimum
as a fourth-offense habitual offender, and (4) the trial court made promises of leniency at the plea
hearing which were not fulfilled insofar as the trial court failed to sentence defendant in
accordance with the initial Cobbs2 evaluation.

        Defendant preserved his arguments by filing motions to withdraw his plea in the trial
court. See MCR 6.310(D). We review for an abuse of discretion a trial court’s ruling on a
motion to withdraw a plea. People v Brown, 492 Mich. 684, 688; 822 NW2d 208 (2012). “A
trial court abuses its discretion when its decision falls outside the range of reasonable and
principled outcomes.” People v Strickland, 293 Mich. App. 393, 397; 810 NW2d 660 (2011)
(citation and quotation marks omitted). This Court reviews de novo underlying questions of law
and for clear error the trial court’s factual findings. People v Martinez, 307 Mich. App. 641, 646-
647; 861 NW2d 905 (2014).

        “There is no absolute right to withdraw a guilty plea once the trial court has accepted it.”
People v Al-Shara, 311 Mich. App. 560, 567; 876 NW2d 826 (2015) (citation omitted). However,
a defendant may move to have his or her plea set aside based on an error in the plea proceedings.
MCR 6.310(B)(1), (C). To succeed on such a motion, the defendant “must demonstrate a defect
in the plea-taking process.” Brown, 492 Mich. at 693.




2
    People v Cobbs, 443 Mich. 276, 283; 505 NW2d 208 (1993).


                                                -2-
         “Guilty- and no-contest-plea proceedings are governed by MCR 6.302.” People v Cole,
491 Mich. 325, 330; 817 NW2d 497 (2012). Under MCR 6.302, to be valid, a plea must be
“understanding, voluntary, and accurate.” Brown, 492 Mich. at 688-689. To ensure that a plea is
accurate, the trial court must establish a factual basis for a guilty plea. MCR 6.302(D); People v
Plumaj, 284 Mich. App. 645, 648 n 2; 773 NW2d 763 (2009). “In order for a plea to be voluntary
and understanding, the defendant must be fully aware of the direct consequences of the plea.”
People v Blanton, 317 Mich. App. 107, 118; 894 NW2d 613 (2016) (citation and quotation marks
omitted). “The penalty to be imposed is the most obvious direct consequence of a conviction.”
Id. (citation, brackets, and quotation marks omitted). Therefore, MCR 6.302(B)(2) requires the
trial court to advise a defendant, prior to the defendant entering a plea, of “the maximum possible
sentence for the offense and any mandatory minimum sentence required by law.” Brown, 492
Mich. at 689.

        A. SENTENCES FOR FELONIOUS ASSAULT & FELON-IN-POSSESSION

        Given the requirements of MCR 6.302, in this case, we conclude that defendant’s guilty
plea was not understandingly entered because defendant was not informed of the maximum
sentence for felon-in-possession. At defendant’s sentencing, the prosecutor informed the trial
court of defendant’s plea agreement, stating that defendant:

       will be pleading guilty as charged to Count One, which is robbery armed, with
       maximum penalty is [sic] life or any term of years; Count Two, conspiracy to
       commit robbery armed, also life offense or any term of years; Count Three, bank
       robbery, life offense or any term of years; Count Four, conspiracy to commit bank
       robbery, life offense or any term of years; Count Five, which is assault with a
       dangerous weapon or felonious assault . . . ; Count Six, weapon felony firearm,
       second offense, which is mandatory five year consecutive; Count Seven, assault
       with a dangerous weapon felonious assault . . . which is a four year maximum
       penalty and Count Eight, which is weapon firearm, possession by a felon.

        In providing this explanation of defendant’s maximum sentences, the prosecution failed
to state the maximum sentences for Count Five, felonious assault, and Count Eight, felon-in-
possession. The prosecutor did advise defendant, in relation to Count Seven, that felonious
assault carried a maximum penalty of 4 years. But, even if this should be understood to apply
equally to Count Five, the fact remains that defendant was not informed of the maximum
possible sentence for felon-in-possession. For that reason, the erroneous advice rendered
defendant’s plea proceeding defective. Brown, 492 Mich. at 694; Blanton, 317 Mich. App. at 119-
120. Consequently defendant is entitled to withdraw his plea in its entirety, Blanton, 317 Mich
App at 126; and, the trial court’s failure to allow defendant to do so constituted an abuse of
discretion. Based on the foregoing, this matter must be remanded to the trial court, where
defendant shall be given “the opportunity to elect to allow the plea and sentence to stand or to
withdraw the plea” pursuant to MCR 6.310(C).

                                    B. FELONY-FIREARM

        Next, in terms of the accuracy of defendant’s plea, defendant contends that there was no
factual basis for his felony-firearm conviction because, although he was sentenced as a second

                                                -3-
offender, he did not have a prior conviction under MCL 750.227b. Contrary to defendant’s
framing of the matter, this issue does not concern the accuracy of his plea. A conviction under
MCL 750.227b “requires proof beyond a reasonable doubt that a defendant carried a firearm
during the commission or attempted commission of a felony and nothing more.” People v Miles,
454 Mich. 90, 99; 559 NW2d 299 (1997) (emphasis added). Consequently, defendant’s plea was
accurate because defendant admitted at the plea hearing that he possessed a gun during the bank
robbery, and this provided a factual basis for his felony-firearm conviction. See MCR
6.302(D)(1).

        Whether defendant “was a first-, second-, or third-time offender under the felony-firearm
act affects only the duration of the defendant’s sentence.” Miles, 454 Mich. at 100. In other
words, a prior conviction under MCL 750.227b is not an element of felony-firearm; instead, it is
relevant to determining whether defendant should be subjected to a sentencing enhancement.
Miles, 454 Mich. at 99-100. Because a prior conviction is not an element of felony-firearm, any
error relating to defendant’s lack of a prior conviction under MCL 750.227b does not affect the
accuracy of defendant’s felony-firearm plea.

        Nevertheless, we agree with defendant’s substantive arguments regarding MCL 750.227b
and we find that defendant is entitled to relief on appeal. In particular, defendant contends that
he should not be sentenced as a second-offender under MCL 750.227b because he does not have
a prior conviction under MCL 750.227b. In comparison, the prosecutor contends that defendant
should be sentenced as a second-offender because he has a prior conviction under a federal
statute similar to MCL 750.227b.

       With regard to the sentencing enhancement for a second offense, MCL 750.227b(1), the
felony-firearm statute, provides:

       A person who carries or has in his or her possession a firearm when he or she
       commits or attempts to commit a felony . . . is guilty of a felony and shall be
       punished by imprisonment for 2 years. Upon a second conviction under this
       subsection, the person shall be punished by imprisonment for 5 years. [Emphasis
       added.]

To have a “second conviction under this subsection,” logic dictates that there must have been a
prior conviction. See People v Alexander, 422 Mich. 932; 369 NW2d 461 (1985). And, the
phrase “this subsection” clearly refers to MCL 750.227b(1). Contrary to the prosecutor’s
argument on appeal, the statute gives no indication that convictions under statutes from other
jurisdictions should be deemed convictions under “this subsection,” and we will not add such a
provision to the statute. See People v Carruthers, 301 Mich. App. 590, 604; 837 NW2d 16
(2013). As written, the plain language of the statute unambiguously requires a defendant to have
been previously “convicted” of felony-firearm under MCL 750.227b(1) before the defendant can
be subjected to a mandatory five year prison term as a second-offender.

       Here, in the felony information, the prosecution stated that defendant had been convicted
under MCL 750.227b on or about June 3, 1993. However, according to the PSIR, defendant has
never been convicted of felony-firearm under MCL 750.227b(1). Rather, in 1993, defendant was
convicted of using a firearm to commit a violent crime, in violation of 18 USC 924(c)(1)(A), in

                                               -4-
the United States District Court for the Eastern District of Wisconsin. Because this federal
conviction was not obtained under MCL 750.227b(1), the federal conviction could not be used to
enhance defendant’s mandatory consecutive sentence to a 5-year term for a second offender.
Given that defendant was given misinformation regarding the mandatory minimum sentence he
faced for felony-firearm, the plea proceedings were defective under MCR 6.302(B)(2). See
Brown, 492 Mich. at 694; Blanton, 317 Mich. App. at 119-120.

        Moreover, given that defendant’s felony-firearm sentence was invalid, defendant is
entitled to correction of this invalid sentence.3 “A sentence is invalid when it is beyond statutory
limits, when it is based upon constitutionally impermissible grounds, improper assumptions of
guilt, a misconception of law, or when it conforms to local sentencing policy rather than
individualized facts.” Miles, 454 Mich. at 96. As discussed, there is no statutory basis for a 5-
year sentence in this case because defendant is not a second-offender under MCL 750.227b(1).
Instead, he faces only a 2-year term under MCL 750.227b(1). Because the sentence exceeds the
statutory limit set forth in MCL 750.227b(1), it is invalid and must be corrected.

                                  C. HABITUAL OFFENDER

       Next, defendant asserts that his plea bargain was illusory because, contrary to the
prosecutor’s representations, he was not subject to a 25-year minimum under MCL 769.12(1)(a)
as a fourth-offense habitual offender. While there is merit to defendant’s assertion that he did
not face a 25-year minimum, in our judgment this does not render defendant’s plea illusory
where the record is clear that he received many benefits in exchange for his plea.

        A criminal defendant may be entitled to withdraw his or her guilty plea if the bargain on
which the guilty plea was based was illusory, i.e., the defendant received no benefit from the
agreement. People v Harris, 224 Mich. App. 130, 132; 568 NW2d 149 (1997). In this case, one
of the purported benefits of the plea bargain was the prosecutor’s agreement to take the 25-year
mandatory minimum for fourth-offense habitual offenders under MCL 769.12(1)(a) “off the
table.” However, defendant contends that MCL 769.12(1)(a) is inapplicable to this case,
meaning that the agreement to forego pursuit of this 25-year mandatory minimum had no value
and his plea was illusory. See People v Bonoite, 112 Mich. App. 167, 169; 315 NW2d 884 (1982)
(“[I]f defendant's plea was induced by a promise to forego habitual offender proceedings when
no such proceeding would be warranted, the plea bargain was illusory.”).

       Relevant to defendant’s argument, MCL 769.12(1)(a), states:

       (1) If a person has been convicted of any combination of 3 or more felonies or
       attempts to commit felonies, whether the convictions occurred in this state or


3
 While defendant did not entitle his motion in the trial court as one for resentencing or to correct
an invalid sentence under MCR 6.429, he plainly argued that he was not subject to enhanced
sentencing as a second-offender under MCL 750.227b. To ignore this meritorious sentencing
argument based on defendant’s label for his timely motion would exalt form over substance.
People v Lloyd, 284 Mich. App. 703, 706; 774 NW2d 347 (2009).


                                                -5-
       would have been for felonies or attempts to commit felonies in this state if
       obtained in this state, and that person commits a subsequent felony within this
       state, the person shall be punished upon conviction of the subsequent felony and
       sentencing under section 13 of this chapter as follows:

       (a) If the subsequent felony is a serious crime or a conspiracy to commit a serious
       crime, and 1 or more of the prior felony convictions are listed prior felonies, the
       court shall sentence the person to imprisonment for not less than 25 years. Not
       more than 1 conviction arising out of the same transaction shall be considered a
       prior felony conviction for the purposes of this subsection only. [Emphasis
       added.]

The phrase “listed prior felony” is statutorily defined by MCL 769.12(6)(a), to mean “violation
or attempted violation” of specified Michigan statutory provisions. In listing these specific
Michigan statutory provisions, MCL 769.12(6)(a) contains no indication that convictions under
comparable statutes from other jurisdictions should be considered “listed prior felonies” for
purposes of MCL 769.12(1)(a), and we will not add such a provision to the statute. See
Carruthers, 301 Mich. App. at 604.

        We recognize that, as emphasized by the prosecutor, MCL 769.12(1) indicates that an
individual is subject to MCL 769.12 if the person commits a subsequent felony in Michigan and
that person has been convicted of any combination of 3 or more felonies or attempts to commit
felonies, whether the prior convictions occurred in Michigan “or would have been for felonies or
attempts to commit felonies in this state if obtained in this state.” However, we are not
persuaded that this general instruction applies to the determination of “listed prior felonies” for
purposes of MCL 769.12(1)(a). As used in MCL 769.12(1)(a), “prior felony convictions” are
distinguished from “listed prior felonies,” and the phrase “listed prior felony” is given a specific
statutory definition that does not encompass convictions arising under federal statutes or the
statutes of other states. This specific definition of “listed prior felonies” for purposes of MCL
769.12(1)(a) controls over the more general instruction that felonies from other jurisdictions
should be considered under MCL 769.12(1). See People v Meeks, 293 Mich. App. 115, 118; 808
NW2d 825 (2011) (“[W]hen a specific statutory provision differs from a related general one,
the specific one controls.”).

        In this case, defendant has no convictions under the Michigan statutes identified as “listed
prior felonies” under MCL 769.12(6)(a). The prosecution asserts that defendant has a federal
conviction for armed bank robbery under 18 USC 2113(a) that is comparable to armed robbery
under MCL 750.529, a “listed” prior felony under MCL 769.12(6)(a)(iii). However, as
discussed, “listed prior felonies” are limited to those detailed in MCL 769.12(6)(a), and a
conviction under 18 USC 2113(a) is not included in this provision. Thus, defendant’s armed
bank robbery conviction cannot be considered, and he was not subject to a 25-year minimum
under MCL 769.12(1)(a) because he does not have a “listed prior felony.”




                                                -6-
        To the extent the prosecutor offered to take the 25-year minimum “off the table” in
exchange for defendant’s plea, this concession was based in a misunderstanding of the law and it
provided defendant with no actual benefit because he was not subject to MCL 769.12(1)(a).4
Nevertheless, it is clear that defendant received considerable benefit for his plea, and we are not
persuaded by his assertion that the bargain was illusory. For instance, while MCL 769.12(1)(a)
did not apply, defendant concedes that he was nevertheless a fourth-habitual offender subject to
MCL 769.12(1)(b). In exchange for his plea, the prosecutor agreed to reduce defendant’s
habitual offender status to third-offense habitual offender, MCL 769.11. Moreover, the
prosecutor also agreed not to charge defendant in connection with a second bank robbery
committed on January 20, 2015. Given these facts, “[d]efendant may not have received as many
benefits as he thought he would be receiving for his plea, but he did receive many benefits for
the plea,” and we cannot conclude that his bargain was illusory. People v Thompson, 101 Mich
App 428, 430; 300 NW2d 585 (1980). See also People v Kidd, 121 Mich. App. 92, 97; 328
NW2d 394 (1982).

                                   D. COBBS EVALUATION

        Next, defendant argues that he is entitled to withdraw his guilty plea because the trial
court sentenced him in excess to the preliminary sentence evaluation. If a defendant pleads
guilty in reliance on a judge’s preliminary sentencing evaluation and his sentence later exceeds
the preliminary evaluation, defendant may withdraw his guilty plea. Cobbs, 443 Mich. at 283.
However, in this case, defendant’s sentence did not exceed the trial court’s preliminary sentence
evaluation. Prior to defendant entering his guilty plea, the trial judge noted:

       I have discussed with all parties involved here what may be considered to be a
       reasonable minimum sentence in this case as well as the others, and with regard to
       [defendant] I am satisfied that a 20 year minimum sentence would be appropriate
       and notwithstanding the offenses that carry mandatory minimums and however
       they are calculated and the minimum sentence that I think probably under full
       consideration understanding the max in this case would be 20 years.

While defendant claims he understood that his maximum sentence would be 20 years, when the
trial court’s remarks are read as a whole, it is plain that the trial court indicated that a 20 year
minimum would be appropriate. Consistent with this preliminary evaluation, defendant was
sentenced to a minimum of 20 years’ imprisonment. Of his concurrent sentences, his longest
minimum was 15 years, which combined with the consecutive five years’ imprisonment for
felony-firearm, totals a minimum of 20 years. Because the trial court sentenced defendant in
accordance with the preliminary evaluation, defendant is not entitled to withdraw his guilty plea
on that basis. Cobbs¸ 443 Mich. at 283.

                       II. INEFFECTIVE ASSISTANCE OF COUNSEL


4
 To the extent that defendant was misinformed that he faced a 25-year mandatory minimum, the
plea proceedings also failed to comply with MCR 6.302(B)(2). See Brown, 492 Mich. at 694;
Blanton, 317 Mich. App. at 119-120.


                                                -7-
        Finally, in his brief on appeal, as well as in his Standard 4 brief on appeal, defendant
advances several claims of ineffective assistance of counsel. No factual record has been created
with respect to defendant’s claims, meaning that our review is limited to mistakes apparent on
the record. People v Solloway, 316 Mich. App. 174, 188; 891 NW2d 255 (2016). “Effective
assistance of counsel is presumed, and the defendant bears a heavy burden of proving
otherwise.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012) (citation omitted).
When claiming ineffective assistance of counsel, it is defendant’s burden to prove “(1) that
counsel's representation fell below an objective standard of reasonableness, and (2) that there is
a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding
would have been different.” People v Douglas, 496 Mich. 557, 592; 852 NW2d 587 (2014)
(citation and quotation marks omitted). Defendant also bears the burden of establishing the
factual predicate for his claim. Id.

         First, defendant contends that counsel provided ineffective assistance by failing to
recognize that defendant was not subject to sentencing enhancement for felony-firearm under
MCL 750.227b(1) and for failing to ensure that defendant was correctly advised of all his
sentencing consequences as required by MCR 6.302(D). Given that we have already granted
defendant relief in connection with these issues, his ineffective assistance of counsel arguments
in this regard are moot and we need not consider them. See People v Jones, 317 Mich. App. 416,
432; 894 NW2d 723 (2016).

       Second, in his brief on appeal, defendant argues that defense counsel was ineffective by
allowing defendant to enter into an illusory plea agreement. However, as discussed above,
defendant’s plea agreement was not illusory. Therefore, his ineffective assistance claim also
lacks merit. Douglas, 496 Mich. at 592.

        Finally, defendant argues that defense counsel was deficient in failing to provide
defendant with discovery, for pressuring defendant into pleading guilty, and for failing to review
the PSIR with defendant. These claims are not supported by the record. Defendant’s assertion
that he was pressured into pleading guilty is wholly belied by his statements at the plea hearing,
during which he testified that he was offering his guilty plea freely and voluntarily, that no one
had threatened or coerced him into accepting the plea agreement, and that his plea was not made
under duress. Cf. People v White, 307 Mich. App. 425, 432; 862 NW2d 1 (2014). There is also
no indication that counsel failed to provide discovery to defendant or failed to review the PSIR
with him; and, in any event, defendant does not explain how such purported failings affected the
outcome of the plea proceedings.5 Defendant has not shown that he was deprived of the
effective assistance of counsel. See Solloway, 316 Mich. App. at 188.




5
 To the extent that defendant requests a remand to develop an evidentiary record, this Court has
twice denied this request. People v Pointerbey, unpublished order of the Court of Appeals,
entered December 20, 2016 (Docket No. 333234); People v Pointerbey, unpublished order of the
Court of Appeals, entered May 10, 2017 (Docket No. 333234). Those decisions are now the law
of the case. See White, 307 Mich. App. at 428-429. In any event, we see no need for further


                                                -8-
                                     III. CONCLUSION

       In sum, we vacate the trial court’s denial of defendant’s motion to withdraw his guilty
plea and we remand for proceedings under MCR 6.310(C). As discussed, the plea proceedings
were defective insofar as defendant was not informed of the sentencing consequences for felon-
in-possession and he was misadvised with regard to the mandatory minimum he faced for felony-
firearm under MCL 750.227b(1). Although defendant’s plea bargain was not illusory, defendant
was also misinformed that he faced a 25-year mandatory minimum under MCL 769.12(1)(a).
Given these deficiencies, defendant should be given an opportunity to withdraw his guilty plea
under MCR 6.310(C). Consequently, we remand for proceedings consistent with this opinion.

       We vacate the trial court’s order denying defendant’s motion to withdraw his guilty plea,
and remand to the trial court for proceedings consistent with this opinion pursuant to MCR
6.310(C). We do not retain jurisdiction.



                                                           /s/ Douglas B. Shapiro
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Michael J. Kelly




factual development. MCR 7.211(C)(1)(a)(ii). Defendant’s request for an evidentiary hearing is
again denied.


                                              -9-